Exhibit 5.1 Our ref JSN\655085\4319153v2 Direct tel + Email jenny.nip@maplesandcalder.com Camelot Information Systems Inc. Beijing Publishing House A6 North Third Ring Road Xicheng District Beijing 100120 The People's Republic of China 10 March 2011 Dear Sirs Camelot Information Systems Inc. We have examined the Registration Statement on Form S-8 to be filed by Camelot Information Systems Inc., a company incorporated in the British Virgin Islands (the "Registrant"), with the Securities and Exchange Commission (the "Registration Statement"), relating to the registration under the Securities Act of 1933, as amended, of an aggregate amount of 23,498,012 ordinary shares of the Registrant (the "Shares") for issuance pursuant to its Amended and Restated 2006 Equity Incentive Plan (the "Plan"). As British Virgin Islands counsel to the Registrant, we have examined the corporate authorisations of the Registrant in connection with the Plan and the issue of the Shares by the Registrant pursuant thereto. We have assumed that the Shares will be issued in accordance with the Plan and the resolutions authorising the issue. It is our opinion that the Shares to be issued by the Registrant have been duly and validly authorised, and when issued, sold and paid for in the manner described in the Plan and in accordance with the relevant resolutions adopted by the Board of Directors of the Registrant (or any committee to whom the Board of Directors have delegated their powers with respect to administration of the Plan) and the appropriate entries entered in the Register of Members of the Registrant, the Shares will be legally issued, fully paid and non-assessable. We consent to the use of this opinion as an exhibit to the Registration Statement and further consent to all references to us in the Registration Statement and any amendments thereto. Yours faithfully /s/ Maples and Calder Maples and Calder Maples and Calder 53rd FloorThe Center99 Queen's Road CentralHong Kong Tel +Fax +www.maplesandcalder.com Resident Hong Kong Partners: Christine Chang (England and Wales), Spencer Privett (England and Wales), Anne Walker (England and Wales) Anthony Webster (England and Wales), Greg Knowles (England and Wales), Barry Mitchell (British Virgin Islands), Mark Western (England and Wales) Stacey Overholt (England and Wales), John Trehey (New Zealand), Michael Gagie (British Virgin Islands), Gareth Griffiths (England and Wales) Cayman Islands and British Virgin Islands Attorneys at Law | Offices: British Virgin Islands, Cayman Islands, Dubai, Dublin, Hong Kong, London
